DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
1. This office action is in response to communications filed 5/10/2021 Claims 1, 6 and 12 are amended. Claims 7, 8, 10, 13, 14 are original. Claims 2, 3, 18 are previously presented. Claims 4, 5, 9, 11, 15, 16, 17 are canceled.

Response to Arguments
Applicant’s arguments, see remarks pages 2-3, filed 5/10/2021, with respect to the rejection(s) of claim(s) 1, 6, 12 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2018/0061002, Lee et al. (hereinafter Lee). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application 2018/0061002, Lee et al. (hereinafter Lee) in view of U.S. Patent Application 2016027772, Campbell et al. (hereinafter Campbell).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-3, 6-8, 10, 12-14, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0061002, Lee et al. (hereinafter Lee) in view of U.S. Patent Application 2016027772, Campbell et al. (hereinafter Campbell).

2. 	Regarding Claim 1, Lee discloses An encoder for encoding a video into a video bitstream (Fig. 2: Data encoder, [0103]-[0105], providing 360 video, image /video data which is subjected to a series of capture/projection /encoding/transmission), the encoder comprising a microprocessor or an electronic circuit configured to, or a computer programmed to (Fig. 2: data encoder coupled to metadata processor [0083], captured 360 video is transmitted through a series of processes. [0111], metadata processor may deliver the 360 video related metadata to the data encoder) provide SEI messages of the video bitstream with a signalization of a size and/or a position of a recommended view-section area of the video (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message) 
 	However, Lee does not explicitly disclose wherein the encoder is configured to provide the signalization in a manner so that the signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior 
 	Campbell teaches signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior (Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/position. [0080]-[089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the head-mounted display as taught in Lee with processing statistical measure of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the purposes of providing better quality experience to users for a given amount of encoding resource (Campbell, [0080]).

3. 	Regarding Claim 2, Lee discloses The encoder of claim 1, configured to provide the signalization in a manner so that the signalization indicates the size and/or position in a manner differentiating between different ways of controlling a movement of a view section (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)).

 	Regarding Claim 3, Lee discloses The encoder of claim 1, configured to provide the signalization in a manner so that the signalization indicates the size and/or position in a manner differentiating between at least two of view section control by head movement, eye movement ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)) and tablet movement.

5. 	Regarding Claim 6, Lee discloses A decoder for decoding a video bitstream having a video encoded thereinto (fig. 3: data decoder, received from Fig. 2: containing encoded video, [0824] operation of the date decoder, video decoding process, Figs. 43, 46, and 47), the decoder comprising a microprocessor or an electronic circuit configured to, or a computer programmed to (Fig. 3: data decoder coupled to reception processor and reprojection processor [0128], The re-projection processor may re-project the decoded 360 video data) derive from SEI messages of the video bitstream a signalization of a size and/or position of a recommended view-section area of the video (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message).
 	However, Lee does not explicitly disclose wherein the signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal).
 	Campbell teaches signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior (Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/position. [0080]-[089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the head-mounted display as taught in Lee with processing statistical measure of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the purposes of providing better quality experience to users for a given amount of encoding resource (Campbell, [0080]).

6. 	Regarding Claim 7, Lee discloses The decoder of claim 6, wherein the signalization indicates the size and/or position in a manner differentiating between different ways of controlling a movement of a view section (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)). 

7. 	Regarding Claim 8, Lee discloses The decoder of claim 6, wherein the signalization indicates the size and/or position in a manner differentiating between at least two of view section control by head movement, eye movement ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)) and tablet movement 

8. 	Regarding Claim 10, Lee discloses The decoder of claim 6, configured to forward the signalization or information on the size and/or position of to a renderer (Fig. 3: renderer; [0121]-[0122], [0129], 360 video reception device. The renderer may render the re-projected 360 video data. This may be represented as rendering of the 360 video data on a 3D space) or a viewport control or a streaming apparatus 

9. 	Regarding Claim 12, Lee discloses A non-transitory digital storage medium storing ([0845], a recording medium readable by a computer) a video bitstream comprising SEI messages of the video bitstream with a signalization of a size ([0096], the image /video data has been reduced, the size of the image /video data can be increased through up-scaling of samples in the up-scaling process) and/or a position of a recommended view-section area of the video ([0259], The information about the recommended viewpoint (point) or region may refer to a region that is displayed on the user device when the user or the user device cannot control the direction or the viewpoint, or the direction control is released),
 	However, Lee does not explicitly disclose wherein the signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal).
 	Campbell teaches signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior (Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/position. [0080]-[089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the head-mounted display as taught in Lee with processing statistical measure of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the purposes of providing better quality experience to users for a given amount of encoding resource (Campbell, [0080]).

10. 	Regarding Claim 13, Lee discloses The non-transitory digital storage medium ([0845], a recording medium readable by a computer) of claim 12, wherein the signalization indicates the size and/or position in a manner differentiating between different ways of controlling a movement of a view section (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)).

11. 	Regarding Claim 14, Lee discloses The non-transitory digital storage medium ([0845], a recording medium readable by a computer) of claim 12, wherein the signalization indicates the size and/or position in a manner differentiating between at least two of view section control by head movement, eye movement ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)) and tablet movement.

12. 	Regarding Claim 18, Lee discloses The decoder of claim 6, wherein the video bitstream has a omni-directional or spherical video ([0082], providing 360-degree content or omnidirectional media) encoded thereinto (Fig. 2: data encoder), and the decoder (fig. 3: data decoder, received from Fig. 2: containing encoded video) being configured to derive from the SEI messages of the video bitstream a signalization of the size and the position of the recommended view-section area of the video (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message) as a recommendation to follow with a viewport the recommended view-section area spatiotemporally (Fig. 7, [0627], the set region may be a recommended viewport for display. [0745], [0745] The SphericalCoordinates sample entry (`sphc`) provides spatial information associated with the referenced track, and the referenced track is represented by a spherical coordinate system. [0253], content can be temporally divided into a plurality of segments for appropriate accessibility and delivery).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422